Smith, J.,
delivered the opinion of the court.
Appellants are engaged in the lumber export business in the city of Mobile, Alabama, and appellee owns and operates á sawmill at Leakesville, Miss. On October 13, 1904, a contract for the purchase of lumber by appellant from appellee was entered into by them; it being in the form of a letter addressed by appellants to appellee and by appellee accepted. This contract, among other things, contains the following stipulation: “Shipments to be made as steamer room for the' desired ports becomes available.” All of the lumber purchased by appellants under the contract not having been delivered, suit was instituted against appellee for the recovery of the damages alleged to have been sustained by appelllants by reason thereof. The evidence introduced on behalf of appellants was excluded by the court, and a verdict directed for appellee. It is contended here by counsel for appellee that appellee, was under no obligation to make any shipment of lumber until it had been advised that appellants had obtained steamer room for same, that no such advice was ever given to appellee, and consequently appellee was never placed in default. This provision of *770the contract was for the benefit of appellants, which, of course, could be, and under the evidence was, waived by them. .
The judgment of the court below is therefore reversed, and the cause remanded. Reversed and remanded.